DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections & Specification
Claims 7 – 12 are objected to because of the following informalities:  these claims are dependent on the canceled claim 6.  Because of this reason, the 112 rejection is set forth below and the Specification is objected.  Appropriate correction is required.
Claim Interpretation
Various “means” recited in Claims 13 – 14 is determined to be ordinary skilled in the art with well-known computer components.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 13 – 14, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 1 – 5 and 7 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because of “the like” recited in independent claims.
Claims 7 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 5 – 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103  as being unpatentable over Chikawa (US 2007/0258561 A1) in view of Guo (2016/0007908 A1, previously cited as a pertinent art).
With respect to independent claim 1, Chikawa teaches in Fig. 1 a method for measuring the health-level of a subject, comprising a hair analysis step (A) of analyzing hair of the subject as disclosed in paragraph [0029], but is silent with wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis, genetic analysis and analysis of proteins, lipids, pigments and metabolites or the like.
Guo teaches in paragraphs [0002 – 0003]  that hair is outward manifestation of human health and hair quality of a person can directly reflect his health condition and a hair testing device to determine hair quality. In paragraph [0052] Guo teaches wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis hair density, hair oily degree, genetic analysis and analysis of proteins, lipids, pigments hair color and metabolites or the like. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Chikawa in order to determine a health condition of a person. Since Guo teaches at least one of those claimed methodologies, ordinary skilled artisans can choose one or more of those methodologies of determining a health condition of a person. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to dependent claim 2, Chikawa teaches in Fig. 6 wherein the hair analysis step (A) includes a substep (A-1) of analyzing hair of an occipital region.
With respect to dependent claim 3, Chikawa teaches in paragraph [0035] wherein the hair analysis step (A) further includes a substep (A-2) of analyzing hair an arbitrary point of a region other than the occipital region see paragraph [0039].
With respect to dependent claim 5,  Chikawa teaches a comparison step (B) of comparing analysis data obtained in the hair analysis step (A) with analysis data of a population healthy person as disclosed in paragraph [0042].
With respect to dependent claim 7, Chikawa teaches wherein the external structure analysis is analysis of at least one selected from the group consisting of a cuticle and an optical characteristic in Fig. 1.
	With respect to dependent claims 8 – 9, Chikawa teaches  wherein the internal structure analysis is analysis of at least one selected from the group consisting of a cortex of hair, a medulla of hair, a melanin granule and a regularity of a hair shaft structure and wherein the regularity of the hair shaft structure is a structural regularity having a hierarchy derived from a hair production rhythm.
as disclosed in paragraph [0039].
With respect to dependent claim 10, Chikawa teaches wherein the property analysis is analysis of at least one selected from the group consisting of strength of the hair, suppleness of the hair, a diameter of a hair shaft, a cross-sectional shape of the hair and a wavy state of the hair as disclosed in paragraph [0015].
With respect to dependent claim 11, Chikawa teaches in Fig. 2 wherein the composition analysis is analysis of at least one selected from the group consisting of minerals, proteins, lipids, pigments and metabolites.
With respect to independent claim 13, Chikawa teaches in Fig. 1 a health-level determination apparatus, comprising: 
input means because of the flow chart in Fig. 2 Chikawa has this input means to which analysis data of hair of a subject is input; and determination means for determining as disclosed in paragraph [0027] the health-level of the subject by comparing as disclosed in paragraph [0029] the analysis data of the subject input through the input means with a distribution of analysis data of a population, but is silent with wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis, genetic analysis and analysis of proteins, lipids, pigments and metabolites or the like.
Guo teaches in paragraphs [0002 – 0003]  that hair is outward manifestation of human health and hair quality of a person can directly reflect his health condition and a hair testing device to determine hair quality. In paragraph [0052] Guo teaches wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis hair density, hair oily degree, genetic analysis and analysis of proteins, lipids, pigments hair color and metabolites or the like. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Chikawa in order to determine a health condition of a person. Since Guo teaches at least one of those claimed methodologies, ordinary skilled artisans can choose one or more of those methodologies of determining a health condition of a person. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
With respect to independent claim 14, Chikawa teaches in Figs. 1 – 2 a hair health examination system, comprising: 
input means as discussed above to which analysis data of hair of a subject is input; 
comparison means as discussed above  for performing comparison of the analysis data of the subject input through the input means with a distribution of analysis data of a population as disclosed in paragraph [0042]; and 
determination means for determining as discussed above the health-level of the subject on the basis of a result of the comparison, wherein the determination means determines deviation of a state or a constitution of the subject by using, as the distribution of the analysis data of the population, a distribution of analysis data of other persons generated by taking the other persons as subjects, and determines change of the state or the constitution of the subject by using, as the distribution of the analysis data of the population, a distribution of the analysis data of the subject himself/herself collected in an evaluation period during which the state or the constitution of the subject is evaluated as disclosed in paragraph [0042], but is silent with wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis, genetic analysis and analysis of proteins, lipids, pigments and metabolites or the like.
Guo teaches in paragraphs [0002 – 0003]  that hair is outward manifestation of human health and hair quality of a person can directly reflect his health condition and a hair testing device to determine hair quality. In paragraph [0052] Guo teaches wherein the hair analysis is at least one selected from the group consisting of external structure analysis, internal structure analysis, property analysis hair density, hair oily degree, genetic analysis and analysis of proteins, lipids, pigments hair color and metabolites or the like. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Chikawa in order to determine a health condition of a person. Since Guo teaches at least one of those claimed methodologies, ordinary skilled artisans can choose one or more of those methodologies of determining a health condition of a person. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikawa modified by Guo.
The teaching of Chikawa modified by Guo has been discussed above.
With respect to dependent claim 4, Chikawa is silent with wherein the hair to be used for the hair analysis has undergone a marking treatment for specifying a time period.
However, Chikawa teaches in paragraph [0039] that information on past can be analyzed along hair shaft to the hair tip. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Chikawa modified by Guo so as to have the limitation of “wherein the hair to be used for the hair analysis has undergone a marking treatment for specifying a time period” in order to visually mark hair grow over a time. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chikawa modified by Guo and further in view of Kuzuhara (2007, Biopolymers)
The teaching of Chikawa modified by Guo has been discussed above.
With respect to dependent claim 12,  Chikawa is silent with wherein the hair analysis includes at least internal structure analysis.
	In Abstract, Kuzuhara teaches investigating the internal structure changes of hairs due to aging. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Chikawa modified by Guo in order to determine a physical condition of a person by analyzing his/her hair. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: “obvious to try" – choosing from a finite number of predictable solution.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/           Primary Examiner, Art Unit 2884